Citation Nr: 0113435	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-21 079	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel










INTRODUCTION

The veteran served on active military duty from December 1954 
to December 1956.  

This appeal arises from a December 1999 rating decision of 
the St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied a claim of entitlement to service 
connection for bilateral hearing loss.  


REMAND

The RO denied the veteran's claim for service connection for 
bilateral hearing loss on the grounds that the claim was not 
well-grounded.  

In this regard, it should be noted that there has been a 
significant change in the law since the RO issue its decision 
in this case.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
More significantly, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the 


law or regulation that is most favorable to the claimant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
the changes in the law enacted by the VCAA appear to be more 
favorable to the appellant, the RO must readjudicate this 
claim on the merits.    

In an effort to assist the appellant and RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  

A review of the evidence on file reflect that in his original 
application for benefits (VA Form 21-526) which was received 
at the RO in March 1999, the veteran asserted that he was 
exposed to acoustic trauma during his active military service 
as a result of his duties and responsibilities.  His DD Form 
214 (Armed Forces of the United States Report of Transfer or 
Discharge) is the only service personnel record which has 
been obtained and associated with the claims folder.  It is 
unclear whether or not the RO made reasonable attempts to 
obtain the veteran's service personnel records.  Those 
records would be pertinent to the issue on appeal, 
particularly in light of the veteran's contentions regarding 
the etiology of his bilateral hearing loss and the fact that 
his service medical records are reportedly unavailable.  

VCAA in pertinent part provides that the Secretary has a duty 
to make reasonable efforts in obtaining relevant government 
records, and that efforts to obtain such records must 
continue until either, the records are obtained; or it 
becomes reasonably certain that such records do not exist, or 
that further efforts to obtain them would be futile.  

Furthermore, although the veteran was discharged from active 
service in December 1956, the only post-service medical 
records which have been obtained and associated with the 
claims folder are reports of the treatment that he received 
at the VA Medical Center (VAMC) in Bay Pines, Florida from 
January 1998 to March 2000.  In fact, of these documents 
which have been procured, only two reports are pertinent to 
the current appeal.  It is unclear, however, whether the 
veteran received 


any private or VA treatment for the claimed hearing loss 
between 1956 and 1998.  This matter should be clarified 
because under current judicial precedents, VA is deemed to 
have constructive knowledge of any documents "within the 
Secretary's control."  Any such documents relevant to the 
issue under consideration must be included in the record on 
appeal.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam) and also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

It is further observed that in his substantive statement on 
appeal which was received at the RO in October 2000, the 
veteran stated that he had been examined by a "Social 
Security doctor" in 1995 who had informed him that his 
hearing loss "could have stemmed from military service in 
[the] tank corp."  The claims folder contains no evidence 
pertaining to the veteran's application for Social Security 
Administration (SSA) disability benefits, and it does not 
appear that the RO has made reasonable attempts to obtain the 
SSA records indicated by the veteran.  If any attempts were 
made by the RO to solicit those records, the documents 
reflecting the actions that were taken by the RO to locate 
the records, and/or indicating whether the records do not 
exist, should be added to the file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992) (there is a continuing 
obligation on VA to assist veterans in developing the facts 
of their claims throughout the entire administrative 
adjudication and this obligation includes the duty to obtain 
records regarding the medical history).  

The Board has reviewed the claims file and identified the 
assistance noted above that must be rendered to comply with 
the VCAA.  However, it is the RO's ultimate responsibility to 
ensure that any other appropriate or necessary development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take any necessary 
action and request the National Personnel 
Records Center (NPRC), or any other 
appropriate official depository of 
military records, to conduct a search for 
all service personnel records pertaining 
to the veteran's active military service 
with the United States Army.   All efforts 
to locate the records must be documented.

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for his hearing loss disorder since 
his military service which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  If private treatment is 
reported and those records are not 
obtained, the veteran should be informed 
and afforded an opportunity to obtain the 
records.  The RO should obtain all 
records of any reported VA treatment.  
All the records obtained should be made 
part of the claims folder.  Copies of the 
request letters and of the official 
responses received should be added to the 
claims folder.

3.  The RO should also contact the SSA 
for the purpose of obtaining any records 
from that agency, which pertain to a 
claim filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

4.  After the above action is completed, 
the RO should make a determination as to 
whether a VA examination with opinion is 
necessary to properly adjudicate the claim 
for service connection for bilateral 
hearing loss.  If an examination with 
opinion is deemed necessary, one should be 
promptly scheduled.  

5.  Finally, the RO must readjudicate the 
veteran's claim of service connection for 
hearing loss on the merits.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

If the benefit sought on appeal remains denied, the veteran 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



